WELCH, Senior Judge
(dissenting):
Although sharing the majority’s concern with the weakness of the Government’s case in chief, I disagree with their conclusion for reasons summarized as follows.
1. Contrary to Judge Mollison’s opinion, I believe that we may properly take judicial notice of the content of OPNAVINST 5350.-4B, to include the requirements in Appendix B to enclosure (4) (e.g., the requirement for the coordinator to ensure that a servicemember initial the specimen label, and the requirement for the coordinator to verify identity by looking at a picture proof of identity). Such notice is proper for two reasons. First, the content of OPNAVINST 5350.4B was not a fact of consequence to the determination of the case. For example, it was not an element of the offense. United States v. Mead, 16 M.J. 270 (C.M.A.1983); United States v. Hill, 31 M.J. 543 (N.M.C.M.R.1990). Second, the appellant stipulated that OPNA-VINST 5350.4B was followed by the coordinator when the appellant provided a specimen. Pros.Exh. 8. Surely, this agreement gives us the authority to view the order. See United States v. McCarthy, 2 M.J. 26, 28, n. 2 (C.M.A.1976). Third, although not critical to my position on the issue of judicial notice, based on the common experience of all officers in the courtroom, I am confident that they clearly understood that the reference to the instruction meant that the Chief Crider did everything “by the book” when he took the appellant’s specimen, to include having the appellant initial the bottle that held his specimen. See United States v. Armstrong, 9 M.J. 374, 375-76, n. 1 (C.M.A.1980). Thus, our consideration of the content of the instruction as part of the appellate review pro*717cess comports with both the basic concepts of due process of law and the expressed intentions of the parties to the trial.
2. Based on the content of OPNAVINST 5350.4B, the stipulations of fact before the court-martial (which included the appellant’s first name, middle initial, and last name), the testimony of Commander Trocha noting that bottles of specimens arrive at the laboratory bearing initials, and testimony of Commander Trocha commenting on the fact that the information on the bottle shown in Pros.Exh. 9 matched that shown on the custody document, Pros.Exh. 1, and the message from the laboratory, Pros.Exh. 2, I conclude that (a) the appellant’s initial’s “J.B.H.” were on the specimen bottle, and (b) that the court-members knew that the appellant’s initials were “J.B.H.”
3. The stipulations of fact and the chain of custody document presented to the court-members conveyed information indicating that 23 members of the appellant’s unit provided urine specimens on 26 and 27 February 1992, that 12 of them provided specimens on 26 February 1992, that the appellant provided a specimen on 26 February 1992, that the bottle marked with initials “J.B.H.” and the social security number 382-88-2459 tested positive for cannabinoids, and that the collection process was done strictly in accordance with the requirements of the applicable Navy instruction, OPNAVINST 5350.4B. To counter this evidence, the appellant presented only limited evidence proving that he frequently ate Filipino food ashore.
4. As always, counsel were given the opportunity to tell the court-members how they should evaluate the evidence. The defense counsel’s opening statement began with an acknowledgment that the appellant gave a urine sample in February 1992 and that the test results came back positive. Record at 53. Then, in closing argument, the first words out of the mouth of the defense counsel are: “This is a case where, as I told you in my opening, Seaman Hill went and gave a urine sample, totally unaware that it was going to come up positive for marijuana.” Record at 72. Not too surprisingly, after considering the evidence and the argument of counsel, the court-martial members found the appellant guilty as charged after being out for deliberations a total of 33 minutes. Although I realize that argument of counsel is not a substitute for evidence, I also believe that “[o]ur function is not performed in a vacuum ...” Id at 376. Thus, as was done in Armstrong, we should look at the entire record and determine the intention of the parties when assigning meaning to evidence within the four corners of the record.
5. Under Article 66(c), Uniform Code of Military Justice, 10 U.S.C. § 866(e), a Court of Military Review has the duty of determining not only the legal sufficiency of the evidence but also its factual sufficiency. The test for legal sufficiency is “whether, considering the evidence in the light most favorable to the prosecution, a reasonable factfinder could have found all the essential elements beyond a reasonable doubt.” United States v. Turner, 25 M.J. 324 (C.M.A.1987), quoting Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). When applying this test, we are “bound to draw every reasonable inference from the evidence of record in favor of the prosecution.” United States v. McGinty, 38 M.J. 131, 132 (C.M.A.1993) (quoting from United States v. Blocker, 32 M.J. 281, 284 (C.M.A.1991)). The test for factual sufficiency is “whether, after weighing the evidence in the record of trial and making allowances for not having personally observed the witnesses, the members of the Court of Military Review are themselves convince of the accused’s guilt beyond a reasonable doubt.” Turner at 325.
6. In my opinion, testing the evidence presented on the merits for legal sufficiency is not difficult. Considering the evidence in the light most favorable to the prosecution, I conclude that a reasonable factfinder — applying the good sense and logic that the members possessed — would most appropriately conclude that the appellant provided the specimen that tested positive for cannabinoids. Their logic would surely be:
A = The bottle with the appellant’s initials on it and social security number 382-88-2459.
B = The chain of custody documents, laboratory reports, etc. showing that a specimen *718collected on 26 February 1992 in the bottle (noted above as “A”) tested positive for cannabinoids.
C = The stipulations showing that a relatively small unit which included the appellant submitted urine specimens to Chief Crider on 26 February 92 and that the collection and testing of the specimens was done strictly in accordance with Navy instructions.
D = The only evidence presented by the appellant could hardly be called “exculpatory,” and the defense counsel does not contest the asserted fact that his client gave a urine specimen which tested positive.
Ergo, A + B + C + D = guilty beyond reasonable doubt.
7. Likewise, considering the test for factual sufficiency of the evidence, and based on similar logic, I am convinced of the appellant’s guilt proved beyond reasonable doubt.
8. In reaching my conclusions concerning this case, I have considered at length both United States v. Boland, 1 M.J. 241 (C.M.A.1975) and the fact that evidence establishing the appellant’s social security number was not introduced until the sentencing stage of the trial (when the prosecution and defense both introduced documents bearing the appellant’s name and social security number). I have also examined other cases discussing the nature of “the record” that we may properly examine. Cf. United States v. Stafford, 5 M.J. 748 (A.F.C.M.R.1978); United States v. Bethea, 22 U.S.C.M.A. 223, 46 C.M.R. 223, 1973 WL 14486 (1973); United States v. Swanson, 9 U.S.C.M.A. 711, 26 C.M.R. 491, 1958 WL 3409 (1958); United States v. Lanford, 6 U.S.C.M.A. 371, 20 C.M.R. 87, 1955 WL 3541 (1955); United States v. Duffy, 3 U.S.C.M.A. 20, 11 C.M.R. 20, 1953 WL 1965 (1953); United States v. Whitman, 3 U.S.C.M.A. 179, 11 C.M.R. 179, 1953 WL 2000 (1953). None of the cases involve a factual situation exactly like the one presented by the appellant’s case (e.g., Boland involved evidence presented during a competency hearing, which was apparently never brought to the attention of the court-members due to the objection of the defense counsel; the appellant’s case involved evidence cheerfully presented to the members by both trial and defense counsel soon after findings were announced). I acknowledge that Judge Mollison may be completely correct concerning Boland’s effect on the case at bar, and I am not firmly convinced that we may properly consider the evidence introduced during sentencing when determining whether “the record” supports the findings approved below. Although I do not approve of the “sand-bagging of the Court” that has occurred in this case (i.e., at trial the defense counsel told the court that the appellant tested positive, and on review the appellate defense counsel takes a contrary position), I am not willing to say that the principle of review stated in Boland is inapposite. Thus, I have compartmentalized my thinking when evaluating the evidence of guilt and not considered the evidence introduced during sentencing that affirmatively links the appellant to the social security number appearing on the documents evincing positive laboratory test results.-
9. In conclusion, although I agree with the majority that this case was not the trial counsel’s finest hour, I am convinced by the evidence presented on the merits that the record meets the minimum standards required for an affirmance.